Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 03/23/2022 has been entered. Claims 1-4, 6-10, 12-16, and 18-21 are pending. Claims 1, 7, and 13 have been amended. Claims 5, 11, and 17 have been cancelled. New claims 19-21 have been added. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12-16, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov et al. (US 20160179494) hereinafter Pavlov in view of de Souza et al. (US 20140310703) hereinafter de Souza and further in view of Chen et al. (WO2019104988A1) hereinafter Chen.
Regarding claim 1, Pavlov teaches a method for deploying an application (i.e. deployment of applications, [0022]), the method comprising: receiving an application configuration parameter transmitted from a user (i.e. input configuration parameter values are received at the software lifecycle management tool, [0043]), and constructing a target application model in a cloud (i.e. a cloud computing platform, [0023]) according to the application configuration parameter (i.e.  SUM use case 322 reads package of application ‘X’ 310 from the location specified by the input parameters, [0028]) and an application model technology (i.e. application ‘X’ template 380 is generated by extracting package of application ‘X’ 310 to extension server runtime template, [0030]) and based on the technology application ‘X’ 310 is based on, SUM use case 322 determines that package of application ‘X’ 310 may be designated to be deployed on the one or more extension server nodes, [0027]); and issuing, in response to a synchronization request being initiated by an edge computing framework (i.e. a request to deploy a package of an application is received at a software lifecycle management tool, [0023]), the target application model to each of a plurality of edge computing nodes covered by the edge computing framework (i.e. the application is deployed on the one or more extension server nodes based on the extracted template application, [0026]); receiving an application type definition instruction transmitted from the user (i.e. receive as input configuration parameters a location from where to read package of application ‘X’ 310 and other configuration parameters, [0027]); and adjusting a type of the target application model to a system application according to the application type definition instruction (i.e. For the different server instances 120-128, separate directories may be defined on the operating system on which the server instance is to run; entries are created in the operating system configuration files for the server instance; communication entries may be created in the host where the server instance is to run, instance profiles for the instance may be created, etc. Instance profiles are operating system files that contain instance configuration information. Individual configuration parameters may be customized to the requirements of individual instances, [0015]).
 However, Pavlov does not explicitly disclose controlling the edge computing framework to deploy the target application model at the each of the plurality of edge computing nodes.
However, de Souza teaches controlling the edge computing framework to deploy the target application model at the each of the plurality of edge computing nodes (i.e. the deployment management system 202 deploys the selected application packages to the multiple computers according to the merged application package and the deployment workflow, [0043] and the deployment management system 202 performs monitoring and recovery procedures according to monitoring and recovering settings specified in the deployment workflow, [0044]).
Based on Pavlov in view of de Souza it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of de Souza to the system of Pavlov in order to increase application deployment capability of Pavlov system.
However, Pavlov in view of de Souza do not explicitly disclose at least one of resource encryption, ciphertext storage or multi-backup storage is performed on the system application.
However, Chen teaches at least one of resource encryption (i.e. perform encryption operations, ciphertext storage or multi-backup storage is performed on the system application (i.e. Software security includes the security of the operating system and various application software is constructed based on the following security mechanisms such transparent encryption and decryption, ciphertext storage, and backup and recovery, page 3, paragraph 4).
Based on Pavlov in view of de Souza and further in view of Chen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chen to the system of Pavlov and de Souza in order to overcome a large number of security risks, (Chen, page 2, paragraph 3).

Regarding claim 2, Pavlov does not explicitly disclose the controlling the edge computing framework to deploy the target application model at the each of the plurality of edge computing nodes, comprises: controlling the edge computing framework to translate the target application model into at least one deployment operation adapted to be executed by the plurality of edge computing nodes (i.e. ; and controlling the plurality of edge computing nodes to execute the at least one deployment operation until deployment of the target application model at the plurality of edge computing nodes is completed.
However, de Souza teaches the controlling the edge computing framework to deploy the target application model at the each of the plurality of edge computing nodes, comprises: controlling the edge computing framework to translate the target application model into at least one deployment operation adapted to be executed by the plurality of edge computing nodes (i.e. the deployment management system 202 generates a deployment workflow, such as the deployment workflow 114, for deploying and configuring the selected application packages to multiple computers, [0042]); and controlling the plurality of edge computing nodes to execute the at least one deployment operation until deployment of the target application model at the plurality of edge computing nodes is completed (i.e. The deployment configurations 120 may specify various rules for deploying the corresponding application packages 118 to the computers 106, thereby enabling the computers 106 to execute the application packages 118 via the virtualization clients, [0026]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Pavlov does not explicitly disclose the controlling the edge computing framework to translate the target application model into at least one deployment operation adapted to be executed by the plurality of edge computing nodes, comprises: acquiring type information of different edge computing nodes through the edge computing framework; translating the target application model into the at least one deployment operation adapted to be executed by an edge computing node of each type comprised in the type information respectively; and the controlling the plurality of edge computing nodes to execute the at least one deployment operation, comprises: controlling the each type of the edge computing node to execute at least one deployment operation adapted to the each type.
However, de Souza teaches the controlling the edge computing framework to translate the target application model into at least one deployment operation adapted to be executed by the plurality of edge computing nodes, comprises: acquiring type information of different edge computing nodes through the edge computing framework (i.e. The deployment workflow may further include information regarding a cluster of available computers to which the selected application packages can be deployed, [0017]); translating the target application model into the at least one deployment operation adapted to be executed by an edge computing node of each type comprised in the type information respectively (i.e. the sequencer may convert application data of a traditionally-installed application into a format associated with the application package, [0025]); and the controlling the plurality of edge computing nodes to execute the at least one deployment operation, comprises: controlling the each type of the edge computing node to execute at least one deployment operation adapted to the each type (i.e. When the application package is deployed to a computer, a virtualization client, such as the virtualization clients 122, installed on the computer may be configured to execute the application package, [0025]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Pavlov teaches receiving operation state information of the plurality of edge computing nodes periodically uploaded by the edge computing framework (i.e. status of the transactional deployment operation is reported. In one embodiment, deployment results may be retrieved from all extension server nodes. The deployment results may be aggregated for the purposes of determining the status of the deployment operation. In one embodiment, deployment results may be obtained from file systems of the extension server nodes, [0026]); and determining a target operation and maintenance mode corresponding to the operation state information according to a preset node operation and maintenance mode (i.e. a package that includes a native monitoring library and a shared memory application programming interface (API) to the native monitoring library are provided as input to the software management tool, [0046]), and executing operation and maintenance at the corresponding plurality of edge computing nodes according to the determined target operation and maintenance mode (i.e. Based on the type of the arbitrary server, at 750, the software management tool publishes the package that includes the native monitoring library and the shared memory APT to a predetermined location. By publishing the shared memory API and the native monitoring library according to specifications of the arbitrary server, the arbitrary server is operable to report status information into the shared memory used by the server nodes within the instance, [0046]).

Regarding claim 6, Pavlov teaches adding a corresponding third-party function plug-in according to an additional requirement of the user (i.e. various vendors may provide different application development and runtime environments. For example, various Java Platform Enterprise Edition (EE) compliant servers may be offered by different providers that may be designed based on different, for example, more current technologies, [0019]); and returning, in response to the third-party function plug-in being invoked, a corresponding result according to a usage mode (i.e. those application development and runtime environments may lack the functionality of computing platforms already existing such as computing platform, [0019]).

Regarding claims 7-10, 12-16 and 18, the limitations of claims 7-10, 12-16 and 18 are similar to the limitations of claims 1-4 and 6. Pavlov further teaches an electronic device, comprising: at least one processor; and a memory in communication with the at least one processor, wherein the memory stores instructions executable by the at least one processor (i.e. The computer system 800 includes a processor 805 that executes software instructions or code stored on a computer readable storage medium, [0048]); a non-transitory computer readable storage medium storing computer instructions (i.e. software components are tangibly stored on a computer readable storage medium as instructions. A computer readable storage medium may be a non-transitory computer readable storage medium, [0047]). Therefore, the limitations of claims 7-10, 12-16 and 18 are rejected in the analysis of claims 1-4 and 6 above, and the claims are rejected on that basis. 

Regarding claim 19, Pavlov in view of de Souza do not explicitly disclose the resource encryption, the ciphertext storage, and the multi-backup storage are performed on the system application.
However, Chen teaches the resource encryption, the ciphertext storage, and the multi-backup storage are performed on the system application (i.e. Software security includes the security of the operating system and various application software is constructed based on the following security mechanisms such transparent encryption and decryption, ciphertext storage, and backup and recovery, page 3, paragraph 4). Therefore, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 20, Pavlov does not explicitly disclose an operation instruction conversion relationship between a given deployment operation and different operation environments is pre-recorded in the edge computing framework, wherein the controlling the edge computing framework to deploy the target application model at the each of the plurality of edge computing nodes, comprises: converting a deployment operation instruction of the target application model in the cloud into a deployment operation adapted to be performed by the edge computing nodes according to the operation instruction conversion relationship.
However, de Souza teaches an operation instruction conversion relationship between a given deployment operation and different operation environments is pre-recorded in the edge computing framework (i.e. The deployment workflow and the merged deployment configuration may be stored at a centralized location, [0020]), wherein the controlling the edge computing framework to deploy the target application model at the each of the plurality of edge computing nodes, comprises: converting a deployment operation instruction of the target application model in the cloud into a deployment operation adapted to be performed by the edge computing nodes according to the operation instruction conversion relationship (i.e. the sequencer may convert application data of a traditionally-installed application into a format associated with the application package. When the application package is deployed to a computer, a virtualization client, such as the virtualization clients 122, installed on the computer may be configured to execute the application package without installation in self-contained virtual environment, [0025]). Therefore, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 21, Pavlov teaches adding the corresponding third- party function plug-in according to the additional requirement of the user comprises: providing a distributed multi-user full-text search engine to provide full-text keyword search capabilities for a log collected by the edge computing nodes (i.e. status of the transactional deployment operation is reported. In one embodiment, deployment results may be retrieved from all extension server nodes, [0026]), and customizing monitoring of data collected by the edge computing nodes by entering an open-source monitoring alarm solution (i.e. The deployment results may be aggregated for the purposes of determining the status of the deployment operation. In one embodiment, deployment results may be obtained from file systems of the extension server nodes, [0026]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
6/7/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447